Citation Nr: 1824188	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for atrial fibrillation.


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1969 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for atherosclerotic heart disease and hypertension were previously on appeal.  However, in a January 2014 rating decision, the RO granted service connection.  The issues in controversy have been resolved and are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030   (Fed. Cir. 1997).

The issue of entitlement to service connection for atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in February 2003 denied service connection for atrial fibrillation and the Veteran was notified of the adverse determination and his procedural and appellate rights.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.
 
2.  Evidence added to the record since the final February 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for atrial fibrillation.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for atrial fibrillation.  38 U.S.C. §§ 5108; 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for atrial fibrillation.  A February 2003 rating decision denied the Veteran's claim for service connection for atrial fibrillation based on findings that the evidence did not show that the condition existed during service or was related to his service-connected diabetes mellitus.  The February 2003 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C. § 7105.

Since the February 2003 rating decision, new evidence has been added to the claims file which is material to the Veteran's claim, to include the Veteran's contentions that his atrial fibrillation began in the military and is related to herbicide exposure during service and/or his service-connected atherosclerotic heart disease and/or hypertension conditions.  See April 2011 notice of disagreement and April 2014 Veteran's statement.  The Veteran's statements relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating his claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for atrial fibrillation.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for atrial fibrillation for de novo review on the merits.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The Veteran's claim for service connection for atrial fibrillation is reopened, and, to this extent only, the appeal is granted.


REMAND

The Veteran contends that his atrial fibrillation began in the military and is related to herbicide exposure during service and/or his service-connected atherosclerotic heart disease and/or hypertension conditions.  See April 2011 notice of disagreement and April 2014 Veteran's statement.  Post-service treatment records show atrial flutter as early as June 2000 and a diagnosis of atrial fibrillation in September 2001.  See June 2000 and September 2001 VA treatment records.  

The Veteran was afforded VA examinations in November 2002, December 2009, and November 2013, which showed atrial fibrillation.  The November 2002 VA examiner noted that hypertension is one of the most common causes of atrial fibrillation; however, the Veteran was not hypertensive at that time.  The VA examiners did not provide opinions as to whether the Veteran's atrial fibrillation was caused or aggravated (chronically worsened) by the Veteran's subsequently service-connected atherosclerotic heart disease and/or hypertension or whether it was related to herbicide exposure in service.  Accordingly, a remand is warranted to obtain a new VA examination and medical opinion.

While some service treatment records from prior to February 2, 1976 are of record, the claims file does not contain a DD 214 showing the Veteran's service prior to February 2, 1976; or an entrance examination.   The claims file also does not contain a formal finding of unavailability in regard to these records.  As it appears that there may be outstanding service records pertinent to the Veteran's claim, these records should be requested on remand. 

Further, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his atrial fibrillation and these records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding service records, including the Veteran's DD 214 for his service prior to February 2, 1976 and his entrance examination.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran pursuant to 38 C.F.R. § 3.159 (e). 

2.  Request that the Veteran identify any additional outstanding VA or private treatment records pertaining to his claim.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service atrial fibrillation symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any pertinent, outstanding records, schedule the Veteran for an appropriate VA examination to address his claim for service connection for atrial fibrillation.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine: 

a. whether it is at least as likely as not that the Veteran's atrial fibrillation is related to or had its onset during service, to include herbicide exposure during service.

b. whether it is at least as likely as not that the Veteran's atrial fibrillation was caused or aggravated (chronically worsened) by any service-connected condition, to include atherosclerotic heart disease, hypertension, and/or diabetes mellitus.

A thorough rationale should be provided for all opinions expressed.  The examiner's attention is directed to the Veteran's presumed exposure to herbicides during service, findings of atrial flutter in June 2000 and atrial fibrillation in September 2001, and the Veteran's contentions that his atrial fibrillation began during service and is related to his herbicide exposure and/or service-connected atherosclerotic heart disease and/or hypertension.  The examiner's attention is further directed the November 2002 VA examiner's determination that hypertension is one of the most common causes of atrial fibrillation.  

If the examiner cannot provide an opinion without resorting to speculation, he or she must explain why. 

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


